Citation Nr: 1547641	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
	
 2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1994 to May 1998.  
	
This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2014 and February 2015, the Board remanded the case for further development.

In August 2015, the Appeals Management Center issued a rating decision granting service connection for bilateral feet, xerosis cutis, plantar surface, which had previously been on appeal as a skin disorder of the feet after being denied by the RO's August 2011 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for bilateral pes planus is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left knee disability has not been shown during the pendency of the appeal. 


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Standard letters in May 2011, March 2012, and January 2013 satisfied the duty to notify provisions.  Although the notice March 2012 and January 2013 letters were provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in an August 2015 supplemental statement of the case, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's May 2014 remand, more recent VA treatment records were obtained.  The Veteran has been provided VA medical examinations in connection with the claim.  Most recently, the Veteran was provided a VA medical examination in June 2015 pursuant to the Board's February 2015 remand.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

A Left Knee Disability

The Veteran seeks service connection for a left knee disability, which he attributes to foot problems incurred in service due to prolonged marches with heavy packs.  See, e.g., Statement (March 31, 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  

In April 2011, the Veteran filed an application to reopen the claim for service connection for a left knee disability that was previously denied in March 2009.

In November 2011, a x-ray showed stable left tibial osteochondroma and normal bilateral knee joints.  See VA treatment records (November 2, 2011).

In July 2012, a VA examiner diagnosed right knee patellar tendinitis.  In January 2013, the RO requested an addendum opinion with respect to the nature and etiology of any left knee disability.  Upon review of the claim file, an examiner, a staff physician, opined that the Veteran does not have a current left knee disability.

In February 2015, the Board reopened and remanded the claim to the RO to obtain an opinion as to whether x-ray evidence of osteochondroma constitutes a left knee disability.  

In June 2015, a VA examiner opined that left proximal medial tibial osteochondroma does not constitute a knee disability.  The rationale was that the noted left tibial osteochondroma is an incidental radiographic finding that was developmental in etiology.  The examiner explained that it is located distal to the knee joint on the tibia and is asymptomatic due to its small size and location.  The examiner acknowledged the Veteran's report of left knee pain, but noted that there has been no specific current or past diagnosis regarding the left knee.  The examiner also explained that there was no complaint or injury during service and that separation examination and Report of Medical History were negative for abnormal knee findings or complaints.  For these reasons, the examiner concluded that the Veteran does not have a current left knee disability.

The Veteran is competent to report knee pain since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, a left knee disability is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to its etiology is equally complex, especially given that medical professionals have been unable to attribute the Veteran's pain to a specific diagnosis, even with x-ray and other diagnostic testing.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose a left knee disability or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

While the Veteran is competent to report left knee pain, pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The June 2015 VA examiner's opinion constitutes the most persuasive medical evidence with respect to whether the Veteran has a current disability, to include whether left tibial osteochondroma constitutes a current disability.  The examiner opined that the Veteran does not have a current left knee disability.  The examiner is a staff physician who reviewed the Veteran's file and supported his conclusion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.

As the record does not contain sufficient competent evidence of a left knee disability during the pendency of the appeal, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a left knee disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a left knee disability is denied.


REMAND

In February 2015, the Board remanded the issue of entitlement to service connection for bilateral pes planus, in part, to (i) provide the Veteran with VCAA notice regarding what is required to substantiate a claim for service connection including, on a secondary basis, for his bilateral pes planus claim and (ii) obtain a medical opinion regarding the etiology of the Veteran's foot disabilities in light of his mother's July 2009 statement that he experienced foot symptoms, including bleeding, since service.

First, the RO did not provide the requested VCAA notice.  Second, the RO afforded the Veteran a VA examination in June 2015; however, the examiner did not address the etiology of his pes planus in light of his mother's July 2009 statement that he has experienced foot symptoms, including bleeding, since service.  As the requested development has not been completed, further action is required to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for service connection, including on a secondary basis, for his bilateral pes planus claim.

2.  Forward the claims file to an appropriate medical professional.  The examiner must review the entire claims file.  Based on this review, the examiner is to address each of the following questions:

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that bilateral pes planus is related to his active service in light of (i) his mother's July 2009 statement that he experienced foot symptoms, including bleeding, since service and (ii) his statement that he has had foot pain since prolonged marches with heavy packs during service.

The examiner's report must include a complete rationale for all opinions expressed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


